DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4 recites: “side walls that extend and form shoulders and inner liners at both sides of the tread”.  It is unclear if Applicant actually intends to require inner liners (i.e. a minimum of 2 inner liners).  And, the claim limitation is worded ambiguously such that multiple interpretation are afforded.  For example: a literal interpretation of this limitation requires on a side wall that extends form shoulders and inner liners.  This literal interpretation fails to identify where the side wall extends from and to and is Another example: a literal interpretation of this limitation requires side walls that extend and form shoulders AND inner liners provided at both sides of the tread; this interpretation fails to identify where the side wall is extending from and to and it is unclear how inner liners are provided at both sides of the tread. 
Claim 1, lines 5-6 recites: “a carcass that is integrally attached to the tread and inner sides of the side walls and forms a turn-up head at both ends of the side walls”.  This limitation is indefinite because it is unclear where and how the claimed “inner sides of the sidewalls” and “both ends of the side walls” are determined. 
Claim 1, line 7 recites: “a belt layer that is layered on the tread of the carcass”.  “the tread of the carcass” lacks antecedent basis.  It is unclear what is meant by “the tread of the carcass” because a tread and a carcass are commonly considered as separate parts of a tire.  Also, a belt layer is not layered on the tread.
Claim 1, lines 8-9 recites: “a wheel inside the turn-up head”, “a side of the tread of the bead core”.  “the tread of the bead core” lacks antecedent basis.  It is unclear what structure reads on and/or excluded by these limitations. 
Claim 1, line 9 recites: “a reinforcement material”.  It is unclear how many reinforcement materials are required in claim 1.  Claim 1, line 1 each bead includes a reinforcement material in combination with another reinforcement material recited in line 1 of claim 1.  It is unclear what the difference is between “a reinforcement material” recited in line 1 of claim 1 and “a reinforcement material” recited in line 9 of claim 1. 
Claim 1, lines 11-13 recites: “an end point at the tread of the reinforcement material” and “an end point at the tread of the bead filler toward the tread”.   These limitations are indefinite because the tread, the reinforcement material, and the bead filler are separate parts of a tire.  It is unclear what is meant by “tread of the reinforcement material” and “tread of the bead filler toward the tread” because a reinforcement material does not have a tread and a bead filler does not have a tread.
An example independent claim addressing the 112 2nd paragraph rejections for claim 1 and substantially capturing the apparent intended scope of claim 1, as best can be understood, has been provided below.
  While Applicant is not required to adopt the example independent claim drafted by the Examiner, Applicant is required to respond to the 112 2nd paragraph issues identified in this office action and may choose to address the 112 2nd paragraph issues in a different manner.  It being noted that should Applicant decides to adopt the exemplary independent claim, Applicant is reminded to amend the dependent claims as appropriate.

Example independent claim:
A pneumatic tire comprising: 
a tread that comes in contact with a road surface;
an inner liner; 
a pair of beads, each bead of the pair of beads including a bead core, a bead filler, and a reinforcement material; 
a carcass extending from bead to bead, the carcass including a pair of turn up portions;
a pair of side walls, each side wall of the pair of side walls extends from the tread to each respective bead and forming form shoulders; 
a belt layer provided between the carcass and the tread; 
the reinforcement material is adjacent to its respective turn up portion of the carcass,
an end point of the reinforcement material that is closest to the tread is spaced 5 mm to 10 mm apart from an end point of the bead filler closest to the tread. 
Claim 2 recites: “a wheel side of the reinforcement material” and “a bead core reinforcement side of the bead core”.   It is unclear what structure is required and/or excluded by these limitations.  
Claim 3 recites: “rolled product”.  It is unclear what is required and/or excluded the claimed limitation.  Is “rolled product” referring to how the reinforcement material is provided in a green tire during manufacturing? 
Claim 4 recites: “the bead core reinforcement side of the bead core”. It is unclear what structure is required and/or excluded by this limitation.
Claim 6 recites: “the wheel side”, which lacks antecedent basis, and “a first carcass layer end point of the first carcass layer is turned up”.  FIG. 5 of the instant application illustrates the first carcass layer (3a) having an end point (3a1) that is not turned up.  The end point 3a1 is underneath the bottom of the bead core (1b).  This limitation is indefinite because it is inconsistent with instant application.
Claim 7 recites: “a bead core reinforcement material side”.  It is unclear what structure is required and/or excluded by this limitation. 
Claims 5 and 8 are rejected because they are dependent claims of rejected claims applied above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’044 (JP 2007-191044) in view of Ide (US 6,253,816).
Regarding claim 1, JP’044 teaches a pneumatic tire comprising a tread, side walls, a carcass, a belt layer, and beads.  Each bead includes a bead core and a bead filler.  
JP’044 does not recite “a reinforcement material”.  However, Ide teaches a pneumatic tire comprising a tread, sidewalls, a carcass, a belt layer, and beads.  Each bead includes a bead core and a bead filler.  Ide provides a bead reinforcing layer (10) to optimize the rigidity of a bead portion (col. 4, lines 5-15).  The bead reinforcing layer is disposed outwardly from the carcass folding portion in the widthwise direction of the tire.  The bead reinforcing layer comprises steel cords inclined at an angle of 10° to 60° with respect to the radial direction of a tire.  Height L, a bead filler height, is 20 to 60% of the tire cross sectional height T and height M, a height of the bead reinforcing layer, is 20 to 60% of the tire cross sectional height T (col. 5, lines 5-26).  FIG. 1-2 illustrates the height M being slightly greater than height L and claim 2 of Ide recites: “a height of said bead reinforcing layer is higher than the bead filler height”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’044 with a reinforcement material “inserted in an interface of the turn-up head, wherein the reinforcement material is formed such that an end point at the tread of the reinforcement material is spaced 5 mm to 10 mm apart from an end point at the tread of the bead filler toward the tread” since JP’044 teaches a bead filler height is approximately 15-50 mm (page 3 of the machine translation) with a tire size of : 205/55R16 (page 6 of the machine translation) and Ide provides a bead reinforcing layer (“a reinforcement material”) having a 
Regarding claim 2, FIG. 1-2 of Ide illustrates a radially inner of the bead reinforcing layer (“reinforcement material”) overlapping in a radial direction with the bead core (1).
Regarding claim 3, Col. 4, lines 5-15 and Col. 5, lines 18-25 of Ide teaches the bead reinforcing layer comprises steel cords inclined at an angle between 10° and 60° with respect to the radial direction of a tire to optimize the rigidity of the bead portion.  While JP’044 nor Ide recite the reinforcement material is a “rolled product” and “bends within a range of 15 °C to 45°C”, these claim limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because official notice is taken that it is well-known/conventional to provide the bead reinforcing layer in a tire by rolling/laying the bead reinforcing layer product on a drum during tire manufacturing and Ide teaches a bead reinforcing layer comprised of steel cords for the same benefits as the instant application, which is to improve bead rigidity, and one of ordinary skill in the art would have selected steel cords which would satisfy the desired benefits and inherently satisfy the claimed property, absent conclusive evidence of unexpected results. 
Regarding claim 4, the claimed limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 5, the claimed relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’044 teaches the carcass end portion is located at or below position P, wherein position P = 20 mm (FIG. 1 and page 5 of the machine translation) and Ide provides an radially end of the bead reinforcing layer in region overlapping with the bead core. 
Regarding claims 6-8, as best can be understood, refer to FIG. 3 of JP’044.  Carcass layer 6 corresponds to the claimed first carcass layer. And carcass layer 7 corresponds to the claimed second carcass layer. 
Additional Prior Art of interest
JP 09-048219: FIG. 1-2 and the height relationships: H0, H1, and H2.
JP 08-300913: FIG. 1, 7, and 9 illustrating a tire comprising carcass plies and a bead reinforcement layer
JP 09-188112: FIG. 1-4 showing 2 carcass plies. 
US 4,024,901: figures and abstract.
JP 2001-219719: FIG. 1-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDRA LY/Primary Examiner, Art Unit 1749
03/21/2021